COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-336-CV

MARIE CHAIREZ	APPELLANT

V.



WORRY FREE SERVICE, INC.	APPELLEE



----------

FROM THE 236TH
 DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Appellant filed a pro se brief on July 17, 2006.  On July 18, we notified Appellant that her brief did not comply with several parts of Rule 38.1 and requested that Appellant file an amended brief by July 28.  
See 
Tex. R. App. P.
 
38.1.
  
Appellant did not file a timely amended brief.  On September 26, Appellant filed a notice of representation by counsel and a motion for a thirty-day extension to file her brief.  We granted the motion and ordered her amended brief due on October 26, 2006.  Again, Appellant did not file a timely amended brief.

On November 27, 2006, we notified Appellant that her amended brief had not been filed and stated that this appeal may be dismissed for want of prosecution unless any party desiring to continue the appeal filed on or before December 7, 2006, a motion reasonably explaining the failure to file the amended brief and the need for an extension.  
See
 
Tex. R. App. P.
 10.5(b), 38.8(a)(1).  On February 1, 2007, Appellant filed a motion to extend the deadline to file her amended brief until March 5, 2007.  We granted the motion, but once again Appellant has failed to file an amended brief.

Therefore, we dismiss this appeal for want of prosecution.  
See 
Tex. R. App. P.
 38.8(a), 42.3(b).  Appellant shall pay all costs of this 
appeal, for which let execution issue.

PER CURIAM 		



PANEL D:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  March 22, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.